In re Day, Alma C.; Day, Roy L.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Webster, 26th Judicial District Court, Div. “A”, No. 52389; to the Court of Appeal, Second Circuit, No. 29656-CW.
Denied.
MARCUS, J., would grant. The trial judge erred in ordering plaintiff to submit to an examination by a neuropsychologist who is neither a physician nor a vocational rehabilitation expert. La.Code Civ.P. art. 1464; see also Rivere v. NPC Services Inc. 94-0619 (La. 3/15/96), 634 So.2d 842; Williams v. Smith, 576 So.2d 448 (La.1991).
KIMBALL, J., would grant the writ.
JOHNSON, J., not on panel.